798 F.2d 469
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Khalil Saalim Abdul JABBAAR, Plaintiff-Appellant,v.Donal CAMPBELL, Mike Slaughter, et al., Defendants-Appellees.
No. 86-5143.
United States Court of Appeals, Sixth Circuit.
June 11, 1986.

Before JONES, CONTIE and MILBURN, Circuit Judges.

ORDER

1
On December 19, 1985, the magistrate's report and recommendation was filed in this prisoner civil rights action.  The magistrate concluded appellant's allegations regarding being transferred from one state prison to another failed to state a claim upon which relief could be granted, and determined that the defendants McWherter, Miller and Bratton should be dismissed from the action.  The magistrate specifically noted that appellant's claims concerning deprivation of religious freedom survived the initial review for frivolity and concluded that defendants Campbell and Slaughter be served with the complaint.


2
The court adopted the magistrate's report and recommendation and plaintiff appealed.


3
Since the order from which the appeal was taken dismisses fewer than all parties and claims, the order is nonappealable.  Rule 54(b), Federal Rules of Civil Procedure;  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir. 1986).  It is ORDERED that this appeal be and hereby is dismissed.